In the

United States Court of Appeals
              For the Seventh Circuit

No. 08-1652

A URA M. C HAVEZ-V ASQUEZ,
                                                        Petitioner,
                               v.

M ICHAEL B. M UKASEY, United States
Attorney General,
                                                       Respondent.


              Petition for Review of an Order of the
                 Board of Immigration Appeals.
                         No. A71-578-577



   A RGUED O CTOBER 16, 2008—D ECIDED D ECEMBER 8, 2008




 Before R IPPLE, E VANS and T INDER, Circuit Judges.
  R IPPLE, Circuit Judge. Aura Chavez-Vasquez fled her
native Guatemala and illegally entered the United States.
When the Government initiated removal proceedings, she
applied for cancellation of removal, but the immigration
judge (“IJ”) concluded that she had not proven that her
children would suffer extreme hardship if she were
removed. The Board of Immigration Appeals (“BIA”)
upheld the IJ’s decision, and Ms. Chavez-Vasquez peti-
2                                                 No. 08-1652

tioned this court for review. For the reasons set forth in this
opinion, we conclude that we lack subject matter jurisdic-
tion and therefore dismiss her petition.


                               I
                      BACKGROUND
A. Facts
   In 1991, when Ms. Chavez-Vasquez was seventeen years
old, masked men entered her family’s home in Guatemala,
kidnapped her uncle, raped her and threatened to kill her
if she reported the rape. In response, Ms. Chavez-Vasquez
left Guatemala and illegally entered the United States. She
lived in California for several years, at first with her aunt
in Los Angeles and later with her boyfriend and their child,
Melvin, who was born in 1994. In 1996, Ms. Chavez-
Vasquez moved to Carthage, Missouri. Four years later,
she gave birth to her second child, Henry. Ms. Chavez-
Vasquez currently lives in Carthage with her two children
and Henry’s father, who is also an undocumented immi-
grant from Guatemala. The children are both United States
citizens.
  In 2003, Ms. Chavez-Vasquez applied, under a false
name, for a Missouri state identification card. The falsity of
her application was discovered, and she was charged with
felony forgery. When Missouri officials learned that Ms.
Chavez-Vasquez was in the country illegally, they dropped
the state forgery charge but turned her over to the Depart-
ment of Homeland Security (“DHS”). Subsequently, DHS
initiated removal proceedings.
No. 08-1652                                               3

B. Administrative Proceedings
   At a merits hearing in January 2006, Ms. Chavez-Vasquez
requested that the IJ cancel her removal. She submitted
that her sons would suffer extreme hardship if she were
ordered removed because she would have to take the
children with her to Guatemala. In support of her conten-
tion, she presented evidence that her younger son, Henry,
is afflicted with asthma, is prone to respiratory infections
and frequently suffers from high fevers and vomiting. Ms.
Chavez-Vasquez explained that Henry’s ailments stem
from an early childhood bout of pneumonia. Her son’s
medical records indicate that Henry required medical
attention on seventy-four occasions between 2000 and 2005;
however, she admitted that, at the time of the hearing,
Henry was not on any medications. Although she believed
Henry could not obtain health care in Guatemala, Ms.
Chavez-Vasquez also admitted that she had not investi-
gated the availability of Guatemalan doctors and hospitals.
Ms. Chavez-Vasquez’s older child, Melvin, testified that he
could not read or write in Spanish, that he liked living in
the United States where he could pursue higher education
and better jobs and that he had become ill when he visited
Guatemala with his aunt.
  Ms. Chavez-Vasquez also presented documentary
evidence regarding current conditions in Guatemala. She
submitted a report compiled in 2000 by the Immigration
and Naturalization Service that described hardship condi-
tions in Guatemala, including income inequality, poor
health care resources and high homicide rates. She also
introduced several news articles from 2005 reporting food
4                                               No. 08-1652

shortages in the wake of Hurricane Stan. She introduced
additional articles that focused on Guatemala’s problems
with drug trafficking and violence against women.
  The IJ found that Ms. Chavez-Vasquez met three of the
four requirements for cancellation of removal: She had
been physically present in the United States for more than
10 years, she had a good moral character, and she had no
disqualifying criminal convictions. However, the IJ con-
cluded that Ms. Chavez-Vasquez had failed to establish the
fourth requirement: that her removal would cause her
children “exceptional and extremely unusual hardship.” In
particular, the IJ noted that neither emotional distress nor
economic detriment upon leaving the United States
constituted unusual hardship because those difficulties are
quite common among removed aliens. The IJ did not accept
Ms. Chavez-Vasquez’s submission that Henry’s medical
conditions would go untreated in Guatemala because she
had not introduced any objective evidence in support of
that claim. The IJ therefore denied her request for cancella-
tion of removal.
  Ms. Chavez-Vasquez appealed the IJ’s decision to the
BIA. She contended that the IJ did not give sufficient
consideration to her evidence describing conditions in
Guatemala. She also challenged the IJ’s conclusion that she
had not shown that Henry could not obtain adequate
medical care in Guatemala.
  The BIA affirmed the IJ’s decision. It observed that the
hardships Ms. Chavez-Vasquez and her children would
face in Guatemala were not “so disproportionately severe
that they may fairly be characterized as ‘exceptional and
extremely unusual.’ ” A.R. at 3.
No. 08-1652                                                      5

                                II
                        DISCUSSION
  We cannot reach the merits of Ms. Chavez-Vasquez’s
case. Congress determines our jurisdiction over the deci-
sions of the BIA, and, under current law, we are not
authorized to review her petition.1 The courts of appeals
are barred from reviewing “any judgment regarding the
granting of relief under section [1229(b)],” the section of
the Immigration and Nationality Act that governs cancella-
tion of removal. 8 U.S.C. § 1252(a)(2)(B)(i); see also Martinez-
Maldonado v. Gonzales, 437 F.3d 679, 682 (7th Cir. 2006).
  Despite this general jurisdictional bar, we may nonethe-
less review “constitutional claims or questions of law.”
8 U.S.C. § 1252(a)(2)(D); Leguizamo-Medina v. Gonzales, 493
F.3d 772, 773 (7th Cir. 2007). Ms. Chavez-Vasquez presents
two such issues: she argues that the brevity of her removal
hearing, as well as the IJ’s treatment of her evidence
regarding current conditions in Guatemala, violated her
right to due process. For the reasons set forth below, we
hold that Ms. Chavez-Vasquez has failed to establish that
this court has jurisdiction over either claim.


1
   The Seventh Circuit is the proper circuit for the review of this
case. Although Ms. Chavez-Vasquez lives in Missouri, a state
within the Eighth Circuit, her case is properly before this court
because an immigration judge sitting in Chicago heard her case
via televideo. Venue is determined by the location of the
immigration court rather than the by location from which
witnesses appear via teleconference. See Ramos v. Ashcroft, 371
F.3d 948, 949 (7th Cir. 2004).
6                                                No. 08-1652

                             A.
  Ms. Chavez-Vasquez submits that her two-hour removal
hearing was so short that the IJ could not have given
adequate consideration to all the issues that she raised. She
presents statistics documenting immigration judges’ highly
congested dockets. See Kadia v. Gonzales, 501 F.3d 817, 820-
21 (7th Cir. 2007) (discussing time pressures on over-
worked immigration judges). That lack of consideration,
she contends, was so severe that it violated her right to a
meaningful hearing. Ms. Chavez-Vasquez also suggests
that the use of an interpreter and video conferencing
technology at her hearing compounded the due process
violation. However, we have noted that “[n]o court has
ever held that Congress has violated the due process clause
by authorizing removal hearings to proceed via video
conference.” Rapheal v. Mukasey, 533 F.3d 521, 531 (7th Cir.
2008).
  As a threshold matter, we lack jurisdiction to resolve this
issue because Ms. Chavez-Vasquez did not exhaust her
administrative remedies. See 8 U.S.C. § 1252(d)(1); Pjetri v.
Gonzales, 468 F.3d 478, 481 (7th Cir. 2006). She did not raise
her due process argument before the BIA. We may not hear
an unexhausted claim unless it presents an issue that the
BIA cannot decide adequately such as a claim involving
“fundamental constitutional violations.” Pjetri, 468 F.3d at
481. Ms. Chavez-Vasquez’s due process claim is “based on
procedural failings that the BIA is capable of addressing.”
Pjetri, 468 F.3d at 481. The BIA was capable of correcting
any procedural errors made by the IJ; if warranted, the BIA
could have simply remanded the case to the IJ with
No. 08-1652                                                  7

instructions to hold a longer, more comprehensive hearing.
See Rapheal, 533 F.3d at 530. Because Ms. Chavez-Vasquez
did not exhaust the due process claim, we cannot review
it. See 8 U.S.C. § 1252(d)(1).
   Even if we could review this contention on the merits, we
could not give Ms. Chavez-Vasquez relief. To succeed on
a due process claim, a petitioner must show that she was
prejudiced. See Alimi v. Gonzales, 489 F.3d 829, 834 (7th Cir.
2007). Ms. Chavez-Vasquez has not demonstrated preju-
dice here. She neither points to evidence that she would
have presented had the hearing been longer, nor does she
explain how the length of the hearing affected its outcome.
See Bakarian v. Mukasey, 541 F.3d 775, 785 (7th Cir. 2008)
(finding no due process violation where the petitioner did
not introduce the evidence he would have presented had
his witness testified).


                              B.
  Ms. Chavez-Vasquez next argues that the IJ violated her
due process rights by neglecting to consider the evidence
that she submitted regarding country conditions in Guate-
mala. This argument is contradicted by the record; in her
opinion, the IJ discussed Guatemala’s “extreme poverty”
and “rampant crime” as well as its lower standard of living
and limited economic opportunities. A.R. at 56, 58. Ms.
Chavez-Vasquez’s claim is therefore more fairly character-
ized as an assertion that the IJ placed too little weight on
the evidence that Ms. Chavez-Vasquez presented. Because
this argument does not present a question of law, we lack
jurisdiction to entertain it. See 8 U.S.C. §§ 1252(a)(2)(B)(i),
8                                                 No. 08-1652

(a)(2)(D); Huang v. Mukasey, 534 F.3d 618, 621 (7th Cir.
2008) (holding that, because the petitioner’s claim that the
BIA placed improper weight on certain evidence did not
present a question of law, the court lacked jurisdiction to
consider the claim). Cf. Iglesias v. Mukasey, 540 F.3d 528, 531
(7th Cir. 2008) (noting that a petitioner has no liberty or
property interest in discretionary relief and concluding
that “a claim that the BIA has completely ignored the
evidence put forth by a petitioner is an allegation of legal
error” (emphasis added)). Ms. Chavez-Vasquez’s conten-
tion that the IJ should have placed greater weight on
conditions in Guatemala is thus beyond our review.


                         Conclusion
  We lack jurisdiction to consider Ms. Chavez-Vasquez’s
arguments. We therefore dismiss her petition for review.
                                         P ETITION D ISMISSED




                            12-8-08